—Determinations of respondent New York State Liquor Authority dated March 22, 1993 and May 5, 1993 suspending petitioners’ on premises liquor licenses fór 10 days deferred and imposing $1,000 bond forfeitures, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County, entered November 4, 1993) is dismissed without costs and disbursements.
Substantial evidence supports respondent’s finding that the event called the "Bar Crawl”, a five and a half hour drinking event in which the stated objective, as it appeared on the handbills announcing the event, was "[t]o make continuous stops at participating drinking establishments, eventually resulting in a state of intoxication and an infant-like transportational position”, led to rowdyism and boisterous activity in the area where the participating bars were located, and that, *49notwithstanding that no arrests were made nor any violations or summonses issued, participation therein "severely undermine[d] responsible supervision over those consuming alcoholic beverages and * * * serve[d] to encourage and promote widespread intemperance and intoxication”, warranting license revocation, cancellation or suspension in accordance with rule 36.1 (n) of respondent’s rules (9 NYCRR 53.1 [n]).
We have considered petitioners’ other arguments, including that the penalty is excessive, and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman, Ross and Williams, JJ.